Order entered March 12, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-19-01547-CV

                        TARSHA JOHNSON, Appellant

                                        V.

                        JILLIAN TOWNSEND, Appellee

               On Appeal from the 298th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-16-08617

                                     ORDER

      Before the Court is appellant’s March 10, 2020 unopposed motion for

extension of time to file her brief. Appellant explains the extension is necessary

because she has requested the official court reporter to supplement the reporter’s

record with exhibits which have not been filed.

      We note the requested record was filed March 11, 2020. Accordingly, we

GRANT the motion to the extent we ORDER appellant to file her brief no later

than April 13, 2020.

                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE